Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  129333                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  MICHAEL J. FREEDMAN, M.D.,                                                                           Robert P. Young, Jr.
            Appellant,                                                                                 Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129333
                                                                    COA: 261640
                                                                    Ingham CC: 04-001601-AA
  BUREAU OF HEALTH SERVICES,
           Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 26, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2006                      _________________________________________
           l0424                                                               Clerk